Dismissed and Memorandum Opinion filed September 13, 2007







Dismissed
and Memorandum Opinion filed September 13, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00490-CV
____________
 
APPROXIMATELY $1,854.00, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-23741
 

 
M E M O R
A N D U M  O P I N I O N




This
appeal is from a judgment signed June 6, 2007 in a civil forfeiture action.  The
notice of appeal was filed May 23, 2007.  To date, the filing fee of $125.00
has not been paid.  Our records show that appellant, Terence Dandre McMiller,
has neither established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
By order
dated August 16, 2007, appellant was given the requisite ten-days= notice that this
appeal was subject to dismissal for failure to pay the filing fee.  See Tex. R. App. P. 42.3 (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
In
addition, no clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  On August 20, 2007, notification was
transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).
Appellant
has not paid the appellate filing fee or provided this court with proof of
payment for the record.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 37.3(b); Tex. R. App. P. 42.3(c)
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 13, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.